Citation Nr: 0322062	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for recurrent dislocation, 
postoperative, right (major) shoulder, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from June 1951 to August 
1955.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefit sought in April 1999, and the 
veteran appealed its decision concerning his right shoulder 
disability.  He presented testimony before the undersigned 
Veterans Law Judge during a hearing in Albuquerque, New 
Mexico in September 2002.  


REMAND

The Board of Veterans' Appeals (Board) has developed the 
veteran's claim on appeal by obtaining VA treatment records 
and an examination report concerning his right shoulder.  

Additional action is still necessary.  The veteran has not 
been advised of the enhanced notice and assistance to be 
afforded to claimants in substantiating their claims under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  A VCAA letter should 
be sent to the veteran advising him of this new law and the 
VA's duty to assist.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the agency of original 
jurisdiction (AOJ) should consider the veteran's claim in the 
first instance in light of the additional evidence obtained 
by the Board which has not been the subject of a Supplemental 
Statement of the Case.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO must review the veteran's 
claims file and ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (codified as amended at 38 
U.S.C.A. §§ 5102, 


5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should issue 
the veteran a VCAA letter.

2.  The RO should readjudicate the claim 
considering all evidence of record, 
including the evidence added to the 
record since the January 2001 
Supplemental Statement of the Case 
(SSOC).  If the benefit requested on 
appeal is not granted, the RO should 
issue an SSOC.  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided, pertaining to the claim.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

